ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the most relative prior art is Takase Koji et al. (JP 2017013163 A; “Takase”; please refer to attached translation).
Takase discloses wherein the brake plate (56) has a center on which a cylindrical portion (see annotated diagram 1 below; Fig. 2) extending to a side of the output shaft (6a in Fig. 2) is integrally formed.
Takase fails to disclose the cylindrical portion is externally mounted on and key-connected to a coupling shaft disposed coaxially with the output shaft.


    PNG
    media_image1.png
    399
    422
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 5, the most relative prior art is Takase Koji et al. (JP 2017013163 A; “Takase”; please refer to attached translation).
Takase discloses the brake mechanism (50).
Takase fails to disclose wherein the brake mechanism (50) includes: a cylinder-shaped shoe holder that holds a brake shoe (57).
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
5.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731